Justice ALBIN,
dissenting.
In denying defendant Barrington McDonald the opportunity to withdraw a guilty plea to a crime he may not have committed, the majority casts aside principles of law reaffirmed just several weeks ago in State v. Munroe, 210 N.J. 429, 45 A.3d 348 (2012). Munroe merely echoed clearly established tenets of our plea-withdrawal jurisprudence enunciated in State v. Slater, 198 N.J. 145, 966 A.2d 461 (2009). The following principles are sacrificed by the majority in its rush to uphold defendant’s conviction: (1) that “courts are to exercise their discretion liberally to allow plea withdrawals” before sentence and the “scales should usually tip in favor of defendant” in a close case; (2) that courts must be “satisfied from the lips of the defendant that he committed the acts which constitute the crime”; (3) that defendant need only present “specific, potentially plausible facts” of his innocence, rather than persuade the motion judge that he has “a winning argument”; and (4) that “the ultimate goal is to ensure that legitimate disputes about the guilt or innocence of a criminal defendant are decided by a jury.” Munroe, supra, 210 N.J. at 441-43, 45 A.3d 348 (internal quotation marks and citations omitted). Moreover, the majority evaluates the validity of defendant’s reasons for his plea withdrawal with the very “skepticism” that we condemned in both Munroe and Slater. See Slater, supra, 198 N.J. at 160, 966 A.2d 461; Munroe, supra, 210 N.J. at 443, 45 A.3d 348.
The reason for defendant’s presentence withdrawal motion was simple enough — an essential element of the crime to which he pled guilty was not established at the plea hearing and was in doubt even at the time of his sentencing. Defendant pled guilty to causing serious bodily injury while driving while under the influence within 1,000 feet of school property (DWI assault by auto). N.J.S.A. 2C: 12-1 (c)(3)(a). However, at no point during defen*32dant’s plea colloquy with the court did he give the required factual basis that the accident actually occurred within a school zone. Nor did defendant or his attorney stipulate that the accident happened within 1,000 feet of school property. Nor did the State introduce a map at the plea hearing that, with defendant’s acquiescence, would have satisfied the school-zone element.
Indeed, a school-zone map was not presented to the defense until after the entry of the plea. Moreover, before sentencing, defendant produced a map contesting that the offense occurred within 1,000 feet of school property. Even the trial judge conceded that there was “no definitive answer” whether the accident occurred within a school zone and that the issue would “likely have to be litigated based on the respective positions” of the State and defendant. Nevertheless, the trial judge denied defendant his right to a jury trial to resolve the disputed issue and proceeded to sentence defendant to prison.
A judicial policy of “liberally” allowing plea withdrawals before sentencing cannot be squared with the result in this ease. To uphold an unjust conviction, the majority has impaneled itself as a jury and abandoned settled legal principles. I therefore respectfully dissent.
I.
Defendant pled guilty to second-degree DWI assault by auto in a school zone, N.J.S.A. 2C:12-l(c)(3)(a), and two motor vehicle violations, driving while intoxicated, N.J.S.A. 39:4-50, and driving with a suspended license, N.J.S.A. 39:3-40. The guilty plea was entered pursuant to an agreement with the State, which recommended that defendant’s sentence on the school-zone offense not exceed a three-year flat state-prison sentence and that his sentence on the remaining charges run concurrently.
Rule 3:9-2 requires that, at a plea hearing, the court elicit a factual basis for each element of the offense before accepting a guilty plea. State v. Sainz, 107 N.J. 283, 293, 526 A.2d 1015 (1987). The court, before accepting a guilty plea, must question *33“the defendant personally, under oath or by affirmation, and determin[e] by inquiry of the defendant and others, in the court’s discretion, that there is a factual basis for the plea.” R. 3:9-2. The court must be “satisfied from the lips of the defendant that he committed the acts which constitute the crime.” Slater, supra, 198 N.J. at 155, 966 A.2d 461 (quoting State v. Smullen, 118 N.J. 408, 415, 571 A.2d 1305 (1990)) (emphasis added). One of the important purposes served by the factual-basis requirement is to ensure that a defendant does not plead guilty to an offense “without realizing that his conduct does not actually fall within the charge.” State v. Barboza, 115 N.J. 415, 421, 558 A.2d 1303 (1989) (internal quotation marks and citation omitted). A plea without an adequate factual basis must be vacated by the court. Id. at 419-20, 558 A.2d 1303.
Asking defendant, as was done here, whether he is guilty of the crime charged is not the same as eliciting the factual underpinnings for the plea. See Munroe, supra, 210 N.J. at 445, 45 A.3d 348. To be sure, defendant responded “Yes” to the court’s general question, are you guilty of driving “a vehicle recklessly while ... intoxicated and also within a thousand feet of school property and causing] serious bodily injury to Robert Fields.” But that exchange was not a substitute for a plea colloquy. “Our court rules and case law require a factual basis for a plea of guilty, that is, a truthful account of what actually occurred to justify the acceptance of a plea.” State v. Taccetta, 200 N.J. 183, 198, 975 A.2d 928 (2009) (emphasis added).
So let us now turn to the plea colloquy between the court and defendant. The court, through a series of questions, elicited from defendant that he was driving while intoxicated and that his license was suspended at the time. Defendant admitted that, while driving on Pacific Avenue in Atlantic City, he struck Mr. Fields, who had stepped in front of his car. Defendant explained that he “jumped” out of his car and rendered first aid until the paramedics arrived. Then the prosecutor, apparently concerned that a factual basis for the school-zone element had not been *34established, asked, “you don’t dispute it was within a thousand feet of Our Lady Star of the Sea School, when the accident occurred?” Defendant responded, “I didn’t see it, but I might have missed it, okay.”
There were no follow-up questions to defendant’s non-responsive answer. Defendant obviously did not have direct knowledge whether the accident occurred within a school zone. The prosecutor did not introduce a certified school-zone map and have defendant stipulate that the offense occurred within 1,000 feet of school property. The precise location of the accident with reference to school property was never settled on the record.
Before sentence, defendant retained a new attorney who presented a map to the court purportedly refuting that the offense happened within 1,000 feet of school property. Defendant moved to withdraw his guilty plea. In denying the withdrawal motion, the court conceded that there was no “definitive answer” whether the accident occurred within 1,000 feet of the school, and that the issue would likely be litigated. Nevertheless, the court stated it was satisfied with defendant’s factual basis for the plea. The court left defendant with the cold solace that he might have an ineffective-assistanee-of-counsel claim and could seek post-eonviction-relief — relief that undoubtedly would only come after he served his prison sentence.
II.
The inadequate factual basis, standing alone, was a sufficient basis for withdrawal of defendant’s guilty plea. Barboza, supra, 115 N.J. at 420, 558 A.2d 1303. Additionally, defendant should have been permitted to withdraw his guilty plea because he met the “interests of justice” standard set forth in Slater and recently reaffirmed in Munroe — a standard that requires courts “to exercise their discretion liberally to allow plea withdrawals.” Munroe, supra, 210 N.J. at 441, 45 A.3d 348 (quoting Slater, supra, 198 N.J. at 156, 966 A.2d 461) (internal quotation marks omitted).
*35The “interests of justice” standard requires courts to consider four factors in deciding a plea-withdrawal motion:
(1) whether the defendant has asserted a colorable claim of innocence;
(2) the nature and strength of [the] defendant’s reasons for withdrawal;
(3) the existence of a plea bargain; and
(4) whether withdrawal would result in unfair prejudice to the State or unfair advantage to the accused.
[Slater, supra, 198 N.J. at 157-58, 966 A.2d 461].
A.
First, defendant presented a “colorable claim of innocence.” Slater, supra, 198 N.J. at 157, 966 A.2d 461. He set forth “ ‘particular, plausible facts’ that, if proven in court, would lead a reasonable factfinder to determine the claim is meritorious.” Munroe, supra, 210 N.J. at 442, 45 A.3d 348 (quoting Slater, supra, 198 N.J. at 159, 966 A.2d 461) (emphasis added). Defendant claims that the accident did not occur within 1,000 feet of school property. The school at issue is Our Lady Star of the Sea Regional School, a parochial elementary school. The school is owned and operated by Our Lady Star of the Sea Church and is located among a complex of church buildings. In support of his withdrawal motion, defendant offered a map showing that, while the accident occurred within 1,000 feet of the entire church complex, it occurred approximately 1,048 feet from the outermost edge of the school’s parking lot. Defendant maintains that the entire church complex is not necessarily “school property used for school purposes” as required by N.J.S.A. 2C: 12-1 (c)(3)(a).
The issue is not whether defendant has a winning defense, but a plausible one. The majority ignores the factual dispute, which is a quintessential jury issue, and instead — without a record — decides as a matter of law that the entire church complex qualifies as “school property used for school purposes.” The majority’s detailed recitation of the legislative history of N.J.S.A. 2C:12-1(c)(3)(a) does not alter one immutable truth: whether the accident actually occurred within a school zone is a matter for a jury. See Munroe, supra, 210 N.J. at 442-43, 45 A.3d 348.
*36I agree that a DWI assault by an auto committed within 1,000 feet of the outermost boundary of school property would violate N.J.S.A. 2C:12-l(e)(3)(a). However, there is a difference between an offense occurring within 1,000 feet of school property and an offense occurring within 1,000 feet of church property on which a school is situated. This distinction the majority refuses to acknowledge. From the majority’s perspective, once the school is located somewhere on church property, the entire church property becomes a school campus. Nothing in the statute, its legislative history, or our precedent supports that judicial expansion of a school zone.
It bears noting that the property owned by the church on which the school is located consists of several municipal lots — at least according to the maps submitted by the parties. The lot on which the school, church, and rectory or convent are located is not small (at least in the eye of this beholder). Last, the accident, according to the maps, occurred within 1,000 feet of the church’s rectory or convent — not the school or any school parking lot. Any differences members of this Court may have in assessing the evidence should have been resolved by a factfinder, not the Supreme Court.
In this case, there is a complete absence of any factfinding that the entire church property constituted a school campus. Moreover, defendant never stipulated that the church and school property are one and the same. Whether the offense occurred at the outermost boundary of a school property or at the outermost boundary of non-education related church property was for a jury — not this Court — to decide.
Indeed, the Model Jury Charge for a drug school-zone ease under N.J.S.A 2C:35-7 — the statute relied on by the majority in construing N.J.S.A 2C:12-l(c)(3)(a) — instructs trial courts to charge the jury if a factual issue arises over whether the property in question is school property used for school purposes. Under the Model Charge, the jury is advised: “The term school property means any property which is used for school purposes and is owned by or leased to an elementary school, secondary school or *37school board. The 1,000 feet zone extends from the outermost boundary of the school property and not from the school building itself.” Model Jury Charge (Criminal), Possession with Intent to Distribute Controlled Dangerous Substance Near or On School Property (January 2008). When an issue is raised whether “the property was used for school purposes,” the jury must be further instructed that
[i]n addition to determining whether the property is school property, you must determine the purpose for which it is used. You must decide whether the property is regularly, consistently, and actually used for school purposes, and whether the property’s appearance would give an objectively reasonable person reason to know that it was used ... for school purposes.
[Model Jury Charge (Criminal), Possession with Intent to Distribute Controlled Dangerous Substance Near or on School Property Used for School Purposes, n.1 (January 2008) (citing State v. Ivory, 124 N.J. 582, 587, 592 A.2d 205 (1991)).] 1
It was for a jury to decide if the outermost edge of the church complex was church property, not “school property used for school purposes.” Because defendant offered credible evidence that the accident may not have occurred within 1,000 feet of school property, he presented a “colorable claim of innocence.” See Munroe, supra, 210 N.J. at 442, 45 A.3d 348.
B.
Second, defendant has presented a legitimate, non-pretextual reason for the plea withdrawal. Here, defendant claims that the offense did not occur within 1,000 feet of a school zone — an essential element of the crime of DWI assault by auto. The plea colloquy does not contradict this claim. Moreover, the State did not introduce a school-zone map at the plea hearing. As noted earlier, even the trial court found “no definitive answer” in the record whether the offense occurred within a school zone. Clear*38ly, the failure of defendant’s original attorney to perform the requisite due-diligence investigation to confirm that the offense fell within a school zone is a sound reason why the defense was overlooked. Defendant “made a plausible showing of a valid defense against the charges, [and] also credibly demonstrated why that defense was ‘forgotten or missed’ at the time of the plea.” See Slater, supra, 198 N.J. at 160, 966 A.2d 461. The trial court’s suggestion that defendant could pursue post-conviction relief for ineffective assistance of counsel is not a viable remedy because defendant will have served a prison sentence for a crime he might not have committed by the time relief is granted. That approach would convert the “interests of justice standard” into an instrument of injustice. Surely, if a defendant was ineffectively represented in entering his plea, “the interests of justice would not be served by effectuating the [plea] agreement” at sentencing. See R. 3:9-3(e).
C.
Third, a defendant who has made a plausible showing of his potential innocence cannot be denied relief solely because his guilty plea was entered pursuant to an agreement with the State. “We recognize that the vast majority of criminal eases are resolved through plea bargains.” Munroe, supra, 210 N.J. at 443, 45 A.3d 348 (quoting Slater, supra, 198 N.J. at 161, 966 A.2d 461) (internal quotation marks omitted). That is why the presence of a plea agreement cannot be given significant weight. Ibid.
Last, a plea withdrawal would not have unfairly prejudiced the State. “The critical inquiry ... is whether the passage of time has hampered the State’s ability to present important evidence.” Slater, supra, 198 N.J. at 161, 966 A.2d 461. “In calculating any lost opportunity to the State, ... we look to the time between the entry of the plea and the hearing on the withdrawal motion.” Munroe, supra, 210 N.J. at 443, 45 A.3d 348. Here, the guilty plea was entered on May 21, 2007; sentencing was initially scheduled for July 20, 2007; and the plea-withdrawal hearing was *39held on November 2, 2007. The State has made no claim that it would have been “hampered” in prosecuting the case by the delay of several months. There is no charge that defendant sought to gain an unfair advantage by entering a plea and then moving to withdraw it.
Balancing all of the “interests of justice” factors liberally in favor of granting a plea withdrawal, as required by our jurisprudence, should make this case an easy call. Defendant should be permitted to withdraw his guilty plea. Defendant is entitled to have a jury decide whether the offense was committed within 1,000 feet of school property.
III.
The majority’s decision will leave the bench and bar wondering whether the four factors enunciated in Slater are so malleable that any desired result can be achieved. Most disturbing of all is that the majority, through the guise of statutory interpretation, plays the role of factfinder — conclusively resolving against defendant a material issue of fact in dispute.
Defendant met the “interests of justice” standard for the withdrawal of his plea. The majority’s refusal to give him the benefit of that standard is a manifest injustice. For these reasons, I must dissent.
For affirmance — Chief Justice RABNER, Justices LaVECCHIA, HOENS, and PATTERSON — 4.
For reversal — Justices ALBIN and Judge WEFING (temporarily assigned) — 2.

The Model Jury Charge for the statute at issue in this case, N.J.S.A. 2C:12-1(c)(3)(a), indicates only that the jury is to be charged with the responsibility of determining whether the defendant committed the assault with an automobile "while on any school property used for school purposes ... or within 1,000 feet of such property." Model Jury Charge (Criminal), Assault by Auto or Vessel (Serious Bodily Injury with Drunk Driving or Refusal) (June 2004).